 In the Matter of THE RYANAERON\L"TICALCo.,EMPLOYERandINTER-NATIONALASSOCIATIONOF MACHINISTS,PETITIONERCase No. 21-R-4092.-Decided February 25, 194of San Diego, Calif., for the Employer.Mr. F. R. White,of Los Angeles, Calif., for the Petitioner.Mr. Fred 0krand,of Los Angeles, Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at SanDiego, California, on November 13, 1047, before George H. O'Brien,hearing officerThe hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE 13n7SIN SS OF TIIE EMPLOYERThe Ryan Aeronautical Co. is a California corporation engaged inthe manufacture of aircraft, aircraft exhaust systems, caskets, andstainlesssteel products.The plant of the Employer involved in thiscase islocated at San Diego, California.During the year prior to August 26, 1947, the Employer purchasedsupplies worth in excess of $1,000,000, of which more than 50 percentwasshipped from points outside the State.During the same periodthe value of the Employer's output exceeded $1,000,000, of which morethan 25 percent was shipped to points outside the State.We find that the Employer is engaged in commerce within the mean-ing of the Act.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man pan9l consisting of the undersigned Board Members [Houston, Reynolds, andGray]76 N. L. R. B , No. 49.356 THE RYAN AERONAUTICAL CO.11.THE ORGANIZATIONS INVOLVED3.37The Petitioner is a labor organization claiming to represent em-ployees of the Employer.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America and its Local 506, herein collectivelycalled the Intervenor, are labor organizations affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.III.TilE QUI,:STLON CONCI?RNING REPRESEN'T'ATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor was certified on October 21, 1940, as exclusive bar-gaining representative for the employees whom the Petitioner nowseeks to represent.2The Employer and the Intervenor executed a collective bargainingcontract on February 26, 1946, to continue in force until February18,1947,and from year to year thereafter unless notice of a desire tomodify or terminate should be given not more than 60 days, nor lessthan 45 days, prior to February 18 of any year. Provision was furthermade that if such a notice is given, negotiations should be opened onproposed changes in the contract but that, unless terminated by eitherparty on 30 days' notice, the contract should remain in force untilagreement was reached.Prior to February 18, 1947, the Intervenorgave timely notice of a desire to amend the contract and negotiationson the proposed changes continued until about August 13, 1947. Inthe meantime, on July 22, 1947, the Intervenor gave 30 days' noticeof a desire to terminate the contract.However, this notice was re-scinded on August 21,and it is the position of the Intervenor thatthe old contract is, therefore, still in effect and is a bar to the presentproceeding.Even if we accept the Intervenor's contention that the provisions ofthe contract executed on February 26, 1946, including the automaticrenewal clause, are still in effect, inasmuch as the instant petition wasfiled on August 15, 1947, prior to the operative date of that clause, we227 N L It B 14. This certification did not, however, include the employees in theCustomeis' Service Department, referred to below, inasmuch as that department was notthen in existenceTheie were, moreover, specifically excluded from this certificationcertain employees who were represented by United Aircraft Welders of America,Ind.Seefn4, vnfin. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDare compelled to find that the contract is not a bar to a determinationof representatives.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE U'N'ITThe Petitioner seeks a unit consisting of all production and main-tenance employees at the Employer's San Diego plant, including air-craft mechanics, but excluding the inspector in the Customers' ServiceDepartment, office workers, employees in the engineering depart-ment, all foremen, subforemen, all other supervisors, guards, andthose employees who are represented by United Aircraft Wielders,Ind.4The Employer and Intervenor have no objection to a unit soconstituted, except that the Intervenor would not exclude from theunit the inspector in the Customers' Service Department and theEmployer, on the other hand, would exclude both the inspector andthe aircraft mechanics, all of whom work in that department.The Customers' Service Department is a comparatively new opei -ation of the Employer, having been established on September 1, 1947.It is housed in a building which is 500 yards distant from the mainfactory building, where the employees in the existing unit performtheir work.The employees in the Customers' Service Departmentare hired by the same individuals who recruit production workersgenerally, and they are subject to the same personnel procedures. andare carried on the same pay rolls as the rest of the workers in theplant.The disputed categories are, as already noted, the aircraftmechanics and the inspector in this department.The aircraft mechanics:Unlike the "field and service" mechanicsemployed in the main factory buildings, the aircraft mechanics arerequired to be licensed by the Civil Aeronautics Administration.'The field and service mechanics work on aircraft in the process ofcompletion.The aircraft mechanics install special equipment de-sired by a customer after the airplane has been completed and isready for delivery.They also service and repair airplanes broughtin by customers, whether or not the planes were manufactured by3Matter of Dreicrps Limited. U S .4 , Inc ,74 N L R. B 3.-4 IninlaIter of Ifryan Aeronautical Co, 17N L R B 231, the Boaid certified United _1ii-craftwelders of America, Ind , as the bargaining agent for all employees at the Emplo3ei sSan i,.iego plant who spent moie than 50 percent of then Working time in oxv-acetyleneox7-h3diogen, and electric ate melding, in gas-torch cutting. and in work as neldct shelpers6nowevel, some of the field and service mechanics have the same licenses as the aircraftinchailics THE RYAN AERONAUTICAL CO.359the Employer.While the field and service mechanics may havesufficient technical skill to qualify for a job as aircraft mechanic, theywould not be transferred to such a job unless, in addition, they hadthe requisite C. A. A. license and sufficient poise and personality tomeet customers.The inspector:The inspector examines the work of the aircraftmechanics.The record is barren of any evidence as to what happensif the inspection discloses faulty work as whether the inspectorsfindings might affect the earnings of thu aircraft mechanics. So faras the record discloses, the inspector is not a supervisor.Like the air-craft mechanics, lie is subject to the same personnel procedures, andis on the same pay roll, as the rest of the employees in the plant.There is no evidence that his duties are essentially different fromthose of inspectors in the main factory building who, it would appear,"are presently included in the unit.'Ordinarily we would include in a production and maintenance unitemployees whose working conditions are, as here, similar to those ofthe other production and maintenance employees."However, inas-much as the aircraft mechanics and inspector were not included inthe past bargaining contract, we shall order a self-determinationelection 9 so that they may indicate whether or not they desire to beincluded in the plant-wide bargaining unit sought here.We shall, therefore, make no finding concerning the appropriateunit for employees of the Employer pending the outcome of the elec-tions.We shall direct that separate elections be conducted among em-ployees in the voting groups described below, who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Elections herein, subject to the limitations and additions setforth in the Direction :1.All production and maintenance employees at the Employer's SanDiego plant, excluding those described in paragraph 2, below, and, also,excluding all office workers, employees in the engineering department,foremen, subforemen, all other supervisors, all guards, and those em-ployees who spend more than 50 percent of their working time in oxy-°The pi oduction and maintenance unit certified on October 21, 1940, contains no expressexclusion of inspectors, and there is no evidence in the instant case or in the prior casethat they have been excluded'A point of distinction stressed by the Enrplover Ni as that this inspector is sated by theCivilAeronautics Adnnnistiation as a Designated Aircraft Maintenance Inspector withauthority to make annual inspections on behalf of that agency with the same effect as itsown inspectorsIt does not appear, however, that this fact precludes a community ofinterest between the inspector and the other employees.'Matter of PiperAocraft Corporation,73 N L R B 427 (inspectors) , andMatter ofDl CampoRiceMilling Conipanil, 73 \L R B. 927 (mechanics).8Mattct of Sorq Paper Conipani/,74 N L R B. 5, and11attcs of Gunnison Homes, Inc72 N LR. B 940. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDacetylene,oxy-hydrogen and electricare welding,in gas-torchcuttingand in work as welder's helpers ; and2.All aircraft mechanicsand theinspector in the Customers' Serv-ice Department at the Employer's San Diego plant.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Ryan Aeronautical Co., SanDiego, California, separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) clays from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the T\venty-first Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the separate voting groups describedin Section ITT, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether they desire to be represented by International Associa-tion of Machinists or by United Automobile, Aircraft and AgriculturalImplement Workers of America. Local 506, C. I. 0., for the purposesof collective bargaining, or by neither.